Citation Nr: 0937525	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-41 631 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran received an honorable discharge for service on 
active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs Regional 
Office in New Orleans, Louisiana.

In May 2007, the Board remanded this issue to the RO via the 
AMC for due process considerations, to obtain all relevant 
treatment records, and to afford the Veteran a new VA 
psychiatric examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to February 4, 2005, the competent evidence fails 
to demonstrate that the Veteran had occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.

2.  Since February 4, 2005, the competent evidence shows 
occupational and social impairment with deficiencies in most 
areas caused by PTSD yet fails to demonstrate that the 
Veteran has total occupational and social impairment due to 
symptoms of PTSD.






CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 50 
percent prior to February 4, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating for PTSD of 70 percent, but no 
higher, have been met effective February 4, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim. 

With regard to the Veteran's PTSD, his original claim was 
received in April 2001.  The RO issued a rating decision in 
December 2002 granting service connection for PTSD with a 
disability rating of 30 percent.  In February 2003, the 
Veteran submitted a notice of disagreement, attesting that he 
merited a higher rating.

In June 2003, the RO increased the disability rating for PTSD 
to 50 percent effective February 26, 2003, incorrectly 
finding the notice of disagreement to have been a new claim 
for increased rating.  A February 2007 rating decision noted 
that the June 2003 rating decision showed clear and 
unmistakable error and changed the effective date of the 50 
percent rating to April 16, 2001, the date of the original 
service connection claim.

The Veteran therefore holds an initial 50 percent disability 
evaluation for PTSD effective April 16, 2001.  He contends 
that his disability picture warrants an initial rating higher 
than 50 percent.

Under the rating schedule, a 50 percent evaluation is 
warranted when the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran first underwent a VA 
psychiatric evaluation in May 2003.  The Veteran reported 
that he had three children whom he saw pretty often but was 
unable to feel close to.  He stated that he had two friends, 
that he felt isolated and did not trust anyone.  He reported 
having nightmares and sleep disturbances.  The Veteran stated 
that he had not worked since 1996 due to his former drug use 
and noted that he had had some problems with authority but 
was able to work jobs where he could be alone a lot of the 
time.  He stated that he had trouble feeling strong positive 
emotions and being close to others.  He reported almost daily 
intrusive thoughts of combat and intermittent distressing 
dreams.  He lived in a halfway house at the time of the 
examination.

Upon mental examination, the Veteran was alert and oriented, 
neatly groomed, and showed good hygiene.  Affect was average 
and speech was normal with regard to production, volume, 
content, and clarity.  The Veteran denied having any 
delusions, hallucinations, or suicidal or homicidal 
ideations.  The examiner noted that the Veteran had 
psychological and physiological reactivity to cues of his 
combat stressors, as well as avoidance, hypervigilance, 
exaggerated startle response, and irritability.

The May 2003 examiner diagnosed PTSD and major depressive 
disorder and assigned a GAF of 52.  The examiner noted that 
the Veteran was currently physically unable to work yet found 
that his PTSD symptoms would limit his ability to both obtain 
and maintain work, were his physical problems to remit.  The 
examiner also noted that the PTSD had interfered with the 
Veteran's ability to form a social support network, succeed 
in his former marriage, and relate to his children.  

Based upon the results of this examination, the RO assigned a 
disability evaluation of 50 percent for PTSD in its June 2003 
rating decision.

The Board finds that the results of the May 2003 examination 
more closely approximate the 50 percent disability criteria 
for PTSD as the Veteran did not display, for instance, 
suicidal ideation, obsessional rituals, illogical or obscure 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of his personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances.

The Veteran submitted a February 4, 2005 opinion letter from 
a VA treating physician.  The physician noted that the 
Veteran was having intrusive disturbing memories of combat 
trauma, irritability, depressed and anxious mood, insomnia, 
nightmares, low energy and motivation, emotional numbing, 
problems controlling his anger, and avoidance of people, 
places, and things reminiscent of the traumatic events from 
service.  The VA physician noted that the Veteran was 
compliant with his PTSD treatment yet continued to suffer to 
a significant degree from PTSD symptoms.  The physician 
stated that the Veteran had been unable to work since 1996 
due to a combination of his PTSD, chronic back pain, and HIV 
infection requiring intensive treatment and multiple 
medications.  The VA physician opined that the Veteran "will 
most likely be unable to be gainfully employed in the future 
and will most likely continue to suffer significant 
impairment from his PTSD symptoms."

The Veteran submitted his own lay statement in May 2005 
confirming many of the symptoms cited in the February 2005 VA 
opinion letter, such as suicidal ideation, disturbing dreams, 
anger, depression, feelings of helplessness, and feeling 
"out of sync with the world I live in".

The Veteran later submitted an April 24, 2007 VA opinion 
letter from a different VA treating physician, Dr. "W.", 
who stated that the Veteran continued to suffer profoundly 
from his symptoms of PTSD such that the physician believed 
the Veteran should be granted an increase in service 
connection from 50 percent to 100 percent.  Dr. W. noted that 
despite aggressive treatment, the Veteran's symptoms have 
caused profound social impairment, noting that the Veteran 
had had violent fights with his stepson and even become 
homicidal towards him.  Dr. W. stated that the Veteran had 
panic attacks several times per week and avoided shopping 
because so many shop owners in his neighborhood were 
Vietnamese and he had flashbacks upon seeing them.  Dr. W. 
stated that the Veteran should be considered completely and 
permanently disabled due to the severity of his PTSD and that 
he could not sustain gainful employment due to the severity 
of his symptoms.

The Veteran underwent a second VA psychiatric evaluation in 
July 2008, during which the examiner generally interpreted 
the results of a Personality Assessment Inventory yet made no 
definitive clinical findings.  Among other statements, the 
examiner noted that the Veteran probably had impaired 
empathy, disruptions in his thought process, and unsupportive 
family or friends, poor control over his anger, and that his 
working relationships with others are likely to be very 
strained.  The examiner noted that the Veteran's life is 
"probably severely constricted by his psychological 
turmoil".

The Veteran was afforded a third VA psychiatric evaluation in 
October 2008.  The Veteran reported feeling depressed two to 
three hours every other day.  He reported feeling worthless 
and anhedonic, with concentration problems at times and 
thoughts of death without suicidal ideation or plan.  He 
reported having nightmares approximately twice per month and 
intrusive thoughts two to three times per day.  He stated 
that he felt estranged from nearly everyone and felt 
emotionally numb and that there were few activities that he 
enjoyed or engaged in.

Upon mental status examination, the examiner found the 
Veteran's affect to be appropriate, his mood to be dysphoric, 
and his thought process to be unremarkable.  Thought content 
included suicidal ideation but no hallucinations or 
delusions.  The examiner noted good impulse control, 
hypervigilance, and a startle response.  The examiner noted 
the Veteran's stated reasons of unemployment to include his 
physical problems, problems concentrating for any amount of 
time, and that anger was a barrier to working certain jobs 
that involved contact with others.

The VA examiner in October 2008 diagnosed PTSD and assigned a 
Global Assessment of Functioning score of 50, to reflect 
serious impairment that the Veteran's PTSD, major depressive 
disorder, and past substance use has on his quality of life, 
judgment, thinking, mood and social relationships.  The 
examiner opined that PTSD appeared to be primarily 
responsible for the Veteran's problems with quality of life.  
The examiner stated that the Veteran's primary reason for not 
working is his health status, yet the Veteran would have 
problems working due to irritability and concentration 
problems if he were to pursue employment.  The examiner noted 
that there is not total occupational and social impairment 
due to PTSD, yet the symptoms do result in deficiencies in 
judgment, thinking, family relations, work, and mood.  

The Board finds that these reports, overall, fails to 
indicate that the 70 percent criteria were met prior to 
February 4, 2005, indicating the more moderate nature of the 
PTSD during that time frame.  

The Board also finds that these reports, overall, indicate 
that the 70 percent criteria were met as of February 4, 2005, 
the date of the first VA opinion letter, indicating the 
severe nature of the PTSD since that time.  The Board finds 
that the evidence overall fails to meet the 100 percent 
criteria at any time.

Beyond the VA examinations, the evidence includes VA medical 
records that report regular mental health treatment, with 
findings vastly similar to those in the several VA 
examinations listed above.  This evidence further supports a 
disability evaluation of 50 percent prior to February 4, 2005 
and a 70 percent evaluation since February 4, 2005.

Simply stated, the Veteran's symptoms did not merit the next-
higher rating of 70 percent according to the schedular 
criteria between April 16, 2001 and February 4, 2005.  The 
Veteran did not display, for example, suicidal ideation, 
obsessional rituals due to PTSD which interfered with routine 
activities, speech that was intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, difficulty 
in adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.  

The Veteran's symptoms have not merited a rating of 100 
percent according to the schedular criteria at any time.  The 
Veteran has never displayed, for example, gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene, disorientation to 
time or place, or memory loss for names of his close 
relatives, his own occupation, or his own name.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to February 4, 2005 more closely approximated the 50 
percent schedular criteria, already assigned for that time 
period.  The Board must find that the post-service treatment 
records, as a whole, provide evidence against an initial 
disability rating greater than 50 percent prior to February 
4, 2005, failing to indicate a basis to grant a higher 
evaluation during that time period.

The Board does find that the Veteran's symptoms since 
February 4, 2005, but no earlier, more closely approximate 
the 70 percent schedular criteria.  The Board must find that 
the post-service treatment records, as a whole, provide 
evidence against a 100 percent rating during any time period.  

The Board notes the lay statements and buddy statements 
submitted by the Veteran.  The Board finds that these 
statements are outweighed by the medical evidence which shows 
that the Veteran does not merit evaluations higher than the 
50 percent assigned prior to February 4, 2005 nor the 70 
percent which the Board now finds he merits since February 4, 
2005.  If the Veteran were not having problems associated 
with his PTSD, there would be no basis for the 50 percent and 
70 percent evaluations.  

In this regard, the critical question in this case is the 
nature and extent of PTSD.  It is clear that the Veteran has 
several severe nonservice connected disabilities, not 
associated with his PTSD, that can not form the basis for 
finding that his PTSD is worse. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 70 percent 
evaluation have not been met prior to February 4, 2005, and 
the criteria for a 100 percent evaluation have not been met 
at any time to warrant a further staged rating for PTSD.  
Simply stated, the Board finds evidence that the Veteran's 
disability evaluation should only be increased effective 
February 4, 2005 and for no other separate period based on 
the facts found during the appeal period.  The evidence of 
record from the day the Veteran filed his claim to the 
present fails to demonstrate entitlement to increased 
compensation prior to February 4, 2005.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (caused by PTSD), to suggest 
that the Veteran is not adequately compensated by the regular 
rating schedule.  

In this regard, while some evidence clearly indicates that 
the Veteran can not work, this evidence always takes into 
consideration the Veteran's service connected PTSD along with 
nonservice related problems.  The Board must note that many 
of the medical records the Board has received in this case 
make extensive references to the Veteran's serious nonservice 
connected disabilities, undermining any finding that it is 
the PTSD, standing alone, that has caused the Veteran to be 
unemployed. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 50 percent for PTSD 
from April 16, 2001 to February 4, 2005.  The Board finds 
that the criteria for a 70 percent rating, but no higher, is 
met as of February 4, 2005.  38 C.F.R. § 4.3.

Duty to notify and assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of [a] letter[s] from the 
RO to the Veteran dated in October 2001, May 2003, March 
2006, and July 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

An initial disability evaluation greater than 50 percent 
prior to February 4, 2005 is denied.

A 70 percent disability evaluation is granted effective 
February 4, 2005.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


